DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 June 2021 has been entered.
 
Status of the Claims
The Amendment received on 28 June 2021 has been acknowledged and entered.  
Claims 1, 3-5, 7, 10-11, and 15-20 have been amended.  
Claims 2 and 13-14 have been canceled. 
No new claims have been added.  
Claims 1,  3-12, and 15-20 are currently pending.

Drawings
The drawings filed on 30 July 2019 are accepted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with James Carlson (Reg. No.69,102) on 15 September 2021.
The application has been amended as follows: 
						
In the Claims
1. (Currently Amended) A ride-sharing management method for managing ride-sharing of a vehicle by a plurality of users, the ride-sharing management method comprising: 
	acquiring, by a management server, information including departure place and destination from user terminals carried by the plurality of users, 
 	calculating, by the management server, boarding locations of the plurality of users on a travel route of the vehicle for the plurality of users to share a ride on a basis of the departure place, 
calculating, by the management server, deboarding locations of the plurality of users on the travel route on a basis of the destination, 
calculating, by the management server, a deboarding order of the plurality of users on a basis of the boarding locations and the deboarding locations; 
 	calculating, by the management server, a doorway for an entrance to the vehicle on a basis of the deboarding order of the plurality of users; 
 	setting, by the management server and based on the deboarding order, a seating position of a user among the plurality of users to a left end or a right end of a seat in the vehicle, wherein the user is first in the deboarding order; and 
 	automatically operating, by  a control device in the vehicle, the doorway for the entrance based on the seating position of the user in the deboarding order, wherein the control device transmits an opening control command to a door opening and closing device connected 
 	
2. (Cancelled) 38800602Application No. 16/482,212Docket No.: 18414-110001 Amendment dated June 28, 2021 After Final Office Action of June 2, 2021  

 	3. (Previously Presented) The ride-sharing management method according to claim 1, wherein  seating positions of the plurality of users are set in accordance with easiness of boarding/deboarding in right and left spaces of the vehicle at the boarding locations.  

 	4. (Previously Presented) The ride-sharing management method according to claim 1, wherein when the entrance to the vehicle is calculated on the basis of the deboarding order of the plurality of users, the entrance is calculated such that each user can deboard without moving from the seating position.  

 	5. (Previously Presented) The ride-sharing management method according to claim 1, comprising: determining presence or absence of desires of the plurality of users to drive; and setting the seating position of a user who desires to drive at a front passenger seat.  

 	6. (Previously Presented) The ride-sharing management method according to claim 1, wherein a user who is boarding the vehicle at one of the boarding locations is notified of the seating position by a notification device provided in at least one of the vehicle and a terminal carried by the user.  
 	7. (Previously Presented) The ride-sharing management method according to claim 1, wherein an exit from the vehicle is calculated on the basis of the deboarding order of the plurality of users.  



9. (Previously Present) The ride-sharing management method according to claim 7, wherein when the vehicle makes a stop at one of the boarding locations, at least one of unlocking and opening of a door of the entrance is executed.  

10. (Currently Amended) A ride-sharing management device comprising a control device configured to manage ride-sharing of a vehicle by a plurality of users, the control device being further configured to: 38800603Application No. 16/482,212Docket No.: 18414-110001 Amendment dated June 28, 2021 After Final Office Action of June 2, 2021 
acquire, using a management server, information including departure place and destination from user terminals carried by the plurality of users; 
calculate boarding locations of the plurality of users on a travel route of the vehicle for the plurality of users to share a ride on a basis of the departure place; 
calculate deboarding locations of the plurality of users on the travel route on a basis of the destination; 
calculate a deboarding order of the plurality of users on a basis of the boarding locations and the deboarding locations; 
calculate a doorway for an entrance to the vehicle on a basis of the deboarding order of the plurality of users; 
set, based on the deboarding order, a seating position of a user among the plurality of users to a left end or a right end of a seat in the vehicle, wherein the user is first in the deboarding order; and 
wherein the control device automatically operates the doorway for the entrance based on the seating position of the user in the deboarding order by transmitting an opening control command to a door opening and closing device connected to the doorway, 
wherein the opening control command is transmitted in response to determining the deboarding order using the information from the management server.  

11. (Currently Amended) A vehicle used for a ride-sharing management device, the ride-sharing management device comprising a control device configured to manage ride- sharing of the vehicle by a plurality of users, the control device being further configured to: 
acquire, from a management server, information including departure place and destination from user terminals carried by the plurality of users; 
calculate boarding locations of the plurality of users on a travel route of the vehicle for the plurality of users to share a ride on a basis of the departure place; 38800604Application No. 16/482,212Docket No.: 18414-110001 Amendment dated June 28, 2021 
After Final Office Action of June 2, 2021calculate deboarding locations of the plurality of users on the travel route on a basis of the destination; 
calculate a deboarding order of the plurality of users on a basis of the boarding locations and the deboarding locations; 
calculate a doorway for an entrance to the vehicle on a basis of the deboarding order of the plurality of users; and 
set, based on the deboarding order, a seating position of a user among the plurality of users to a left end or a right end of a seat in the vehicle, wherein the user is first in the deboarding order, and 
wherein the control device automatically operates the doorway for the entrance based on the seating position of the user in the deboarding order by transmitting an opening control command in response to determining the deboarding order using the information from the management server, and 

the doorway to the entrance; 
a notification device configured to give notice of the entrance for sitting on the seating position set by the control device; and 
a door opening and closing device connected to the doorway, the door opening and closing device being configured to, when making a stop at the boarding location, execute at least one of unlocking and opening of the doorway of the entrance in response to the opening control command from the control device.  

12. (Previously Presented) The ride-sharing management method according to claim 8, wherein when the vehicle makes a stop at one of the boarding locations, at least one of unlocking and opening of a door of the entrance is executed.  

13. (Cancelled) 38800605Application No. 16/482,212Docket No.: 18414-110001 Amendment dated June 28, 2021 After Final Office Action of June 2, 2021  

14. (Cancelled)  

15. (Previously Presented) The ride-sharing management method according to claim 3, wherein when the entrance to the vehicle is calculated on the basis of the deboarding order of the plurality of users, the entrance is calculated such that each user can deboard without moving from the seating position.  

16. (Currently Amended) The ride-sharing management method according to claim 12 [[13]], wherein when the entrance to the vehicle is calculated on the basis of the deboarding order of the plurality of users, the entrance is calculated such that each user can deboard without moving from the seating position.  
Previously Presented) The ride-sharing management method according to claim 1  comprising: determining presence or absence of desires of the plurality of users to drive; and setting the seating position of a user who desires to drive at a front passenger seat.  

18. (Previously Presented) The ride-sharing management method according to claim 3, comprising: determining presence or absence of desires of the plurality of users to drive; and setting the seating position of a user who desires to drive at a front passenger seat.  

19. (Previously Presented) The ride-sharing management method according to claim 4, comprising: determining presence or absence of desires of the plurality of users to drive; and setting the seating position of a user who desires to drive at a front passenger seat.  

 	20. (Currently Amended) The ride-sharing management method according to claim 12 [[13]], comprising: determining presence or absence of desires of the plurality of users to drive; and setting the seating position of a user who desires to drive at a front passenger seat.

Allowable Subject Matter
Claims 1, 3-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to the rejection of claims 1, 3-12, and 15-20 under 35 U.S.C. §101, the Applicant has demonstrated by the teachings in the specification -as-originally-filed, in  paragraphs ([0018],[0028],[0050][0053]) that Applicant’s claims integrate the judicial exception into practical application by providing a technical improvement over conventional ride-sharing processes by setting a seat position of a user based on a deboarding order, then automatically  operating, by a control device, a doorway and a door opening and closing device connected to the doorway. 

Further, as per independent Claims 1, 10, and 11, the best prior art,
1) Buttolo et al. (US PG Pub. 2018/0039917) discloses vehicle ride sharing system and method using smart modules for determining approach, boarding, and departure of passengers, reserving a particular seating location for a passenger, and providing signaling or alerts to indicate assigned/reserved seating locations.
2) Stanfield et al. (US PG Pub. 2013/0238167) discloses an apparatus and methods for renting and controlling occupancy of a vehicle by transmitting information by text and/or audio-based notifications that can further direct a potential users to a website or native application in which to reserve a passenger or driver's seat in the vehicle.

However, Buttolo et al. and Stanfield et al. fails to disclose or teach discloses:
calculating, by the management server, deboarding locations of the plurality of users on the travel route on a basis of the destination, 
calculating, by the management server, a deboarding order of the plurality of users on a basis of the boarding locations and the deboarding locations; 

As per independent Claims 1, 10, and 11, the best Foreign prior art,
1)  Hamaguchi (JP 2006018570 A) discloses a transportation support service support apparatus, transportation support system using it, and transportation support program for realizing transportation system where seats are allocated to patients based on get on and get off order. 
However, Hamaguchi fails to disclose or teach:
calculating, by the management server, deboarding locations of the plurality of users on the travel route on a basis of the destination, 


As per independent Claims 1, 10, and 11, the best NPL prior art of record, 
D'Onfro, Jillian, ”Facebook Has a Clever Idea to Turn Itself Into a Ride-Sharing Platform”, Jan 28, 2016, yahoo.com, 8 pgs., discloses Facebook has a clever idea that would make it much easier to hitch a ride to concerts, sporting events and other happenings through its Events feature.
However, D’Onfro does not discloses or fairly teach:
calculating, by the management server, deboarding locations of the plurality of users on the travel route on a basis of the destination, 
 	calculating, by the management server, a deboarding order of the plurality of users on a basis of the boarding locations and the deboarding locations

The remaining dependent claims are considered allowable, as they are dependent and based off of an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Nelson (WO 2018/140000 A1) discloses a seat or vehicle identification for a rideshare where a passenger’s reserved seat is illuminated in the color that the passenger is expecting based on the indication that the passenger received that enables the passenger to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

(571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
/F.A.N/Examiner, Art Unit 3628 

                                                                                                                                                                                                       /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628